Exhibit 10.1

 

GRAPHIC [g128411kki001.jpg]

 

June 8, 2011

 

 

Matthew A. Kaminer, Esq.

411 East 53rd Street

New York, New York  10022

 

Re: Offer of Employment

 

Dear Matt

 

On behalf of Epocrates, Inc. (“Epocrates” or the “Company”), I am pleased to
offer you the full-time position of , General Counsel and Secretary.  The terms
and conditions of your new position and employment relationship with the Company
are as set forth below:

 

1.                                       Position and Work Schedule.

 

a.                                       You will become the General Counsel for
the Company.  You will report directly to the Chief Executive Officer and work
out of the Company’s Ewing, New Jersey office.  This is a full-time position.

 

b.                                      You agree to the best of your ability
and experience that you will at all times conscientiously perform all of the
duties and obligations required of you to the satisfaction of the Company. 
During the term of your employment, you further agree that you will devote your
full business time and attention to the business of the Company, the Company
will be entitled to all of the benefits and profits arising from or incident to
all such work services and advice, you will not render commercial or
professional services of any nature to any person or organization, or engage in
self-employment, whether or not for compensation, without the prior written
consent of the Company, and you will not directly or indirectly engage or
participate in any business that is competitive in any manner with the business
of the Company.  Nothing in this letter agreement will prevent you from
accepting speaking or presentation engagements in exchange for honoraria or from
serving on boards of charitable organizations, or from owning no more than one
percent (1%) of the outstanding equity securities of a corporation whose stock
is listed on a national stock exchange.

 

c.                                       Of course, the Company may change your
position, duties, reporting relationship and office location from time to time
in its discretion.

 

2.                                       Start Date.  Subject to fulfillment of
any conditions imposed by this letter agreement, you will commence this new
position with the Company on June 27, 2011  (the “Start Date”).

 

3.                                       Proof of Right to Work.  For purposes
of federal immigration law, you will be required to provide to the Company
documentary proof of your identity and eligibility for employment in the United
States.  This offer of employment is contingent upon such satisfactory proof.

 

4.                                       Compensation.

 

a.                                       Base Salary.  Your initial base salary
will be payable in semi monthly installments of $10,416.67 pursuant to the
Company’s regular payroll policy, which equates to an annual base salary of
$250,000. Your base salary may be reviewed annually as part of the Company’s
normal salary review process.  Any changes to your base salary are at the
Company’s sole discretion.

 

b.                                      Bonus Compensation.  You will be
eligible to participate in the 2011 Executive Bonus Plan (the “Bonus Plan”),
pursuant to the terms and conditions of the Bonus Plan.  Your target bonus under
the Bonus Plan will be 40% of your 2011 base salary paid by the Company, and the
actual bonus paid will be

 

 

GRAPHIC [g128411kki002.jpg]

 

--------------------------------------------------------------------------------


 

based upon the Company’s performance (as determined by the Company) against the
Bonus Plan.  No bonus is considered earned under the Bonus Plan until the time
that such bonus is scheduled to be paid as provided under the Bonus Plan.  Thus,
in the event that your employment has been terminated (either by the Company or
by you), you will not be entitled to any bonus which has not been scheduled to
be paid prior to the termination date.  Any bonus for 2011 will be prorated
based on your Start Date.  Whether a bonus has been earned under the Bonus Plan,
and the amount of any bonus earned, will be determined by the Company and
approved by the Company’s Board of Directors (the “Board”) within its sole
discretion. Any bonus earned will be paid as soon as practicable following the
approval of the Bonus Plan payouts by the Board, as provided under the Bonus
Plan.

 

5.                                       Stock Option.  In connection with the
commencement of your employment, the Company will recommend that the Board grant
you an option to purchase fifty thousand (50,000) shares of the Company’s Common
Stock (the “Shares”) under the Company’s 2010 Equity Incentive Plan (the “Plan”)
with an exercise price equal to the fair market value on the date of the grant
as determined by the Board (the “Option”).  The Option will be subject to
approval by the Board and governed by the terms of the Plan and your individual
Stock Option Agreement with the Company, which shall include the following
five-year vesting schedule applicable to the Shares: twenty percent (one-fifth)
of the Shares shall vest on the first annual anniversary of the Start Date, and
1/60th of the Shares shall vest monthly thereafter over the next four years. 
Vesting will, of course, depend on your continued service with the Company, as
defined by the Plan.  The Option will be an incentive stock option to the
maximum extent allowed by the tax code.

 

6.                                       Benefits.    Subject to the terms,
conditions and limitations of the benefit plans, you will be eligible to
participate in the Company’s standard employee benefits currently consisting of
short/long term disability, medical, dental, and vision insurance benefits. 
Eligibility for participation in these group benefits will become effective the
first of the month following your Start Date.  Employees do not accrue vacation,
sick leave, or other paid time off, and there is no set guideline on how much
time off employees will be permitted to take.  Instead, under the terms of the
Company’s paid time off policy for regular employees, you will be permitted to
take a reasonable amount of time off with pay, as permitted by your duties and
responsibilities, and as approved in advance by your manager.  Further details
about benefits are available for your review.  Epocrates may modify compensation
and benefits from time to time at its discretion.

 

7.                                       Employee 401(k) Plan.  You will be
eligible to participate in Epocrates’ 401(K) plan beginning on the first of the
month following your Start Date.  Employees who choose to participate will have
pre-tax dollars deposited into their 401(K) account and the money will be
directed to specified investment options.  Epocrates does not match funds or
make contributions.

 

8.                                       Confidential Information and Invention
Assignment Agreement.  Your acceptance of this offer and commencement of
employment with the Company is contingent upon the execution, and delivery to an
officer of the Company, of the Company’s Confidential Information and Invention
Assignment Agreement (the “Confidentiality Agreement”), a copy of which is
enclosed for your review and execution, prior to or on your Start Date.  You are
also required to abide by the Confidentiality Agreement as a condition of your
employment.  In your work for the Company, you will be expected not to use or
disclose any confidential information, including trade secrets or any
information protected by privilege, of any former employer, client, or other
person to whom you have an obligation of confidentiality.  Rather, you will be
expected to use only that information which is generally known and used by
persons with training and experience comparable to your own, which is common
knowledge in the industry or otherwise legally in the public domain, or which is
otherwise provided or developed by the Company.  You agree that you will not
bring onto Company premises, or load onto the Company’s systems, any unpublished
documents, information or property belonging to any former employer or other
person to whom you have an obligation of confidentiality. You hereby represent
that you have disclosed to the Company any contract you have signed that may
restrict your activities on behalf of the Company and further represent and
warrant that your employment by the Company does not and will not breach any
agreement you have with any former employer or client, including any Noncompete
agreement or

 

--------------------------------------------------------------------------------


 

any agreement to keep in confidence or refrain from using information acquired
by you prior to your employment by Company

 

9.                                       Company Policies.  As a condition of
your employment, you will be expected to abide by the Company’s policies and
procedures, and acknowledge in writing that you have read and will comply with
the Company’s Employee Handbook.

 

10.                                 At-Will Employment.  Your employment with
the Company will be on an “at will” basis, meaning that either you or the
Company may terminate your employment at any time, with or without cause, and
with or without advance notice.  Your employment at-will status can only be
modified in a written agreement signed by you and by a duly authorized officer
of the Company.

 

11.                                 Severance Benefits Not In Connection With A
Change of Control.  If, at any time other than during the twelve (12) months
following the consummation of a Change of Control (as defined herein), (A) the
Company or any successor entity terminates your employment without Cause (as
defined herein) and other than due to your death or disability, (B) such
termination constitutes a “separation from service” (as defined under Treasury
Regulation Section 1.409A-1(h)) (a “Separation from Service”), and (C) on or
within thirty (30) days after the termination date, you sign, date, and deliver
to the Company a separation agreement that includes a general release of all
known and unknown claims in the form provided to you by the Company (the
“Release”) and you do not subsequently revoke the Release, then you will receive
the following as your sole severance benefits (the “Severance Benefits”): 
(i) severance pay equal to six (6) months of your base salary in effect as of
the termination date, less required deductions and withholdings, paid in the
form of salary continuation on the Company’s standard payroll dates beginning
with the first payroll date following the thirtieth day after the termination
date (provided that the Release has become effective by such payroll date, and
the initial severance payment will be a “catch-up” payment that provides the
full amount of severance pay that you would have received if the severance
payments had begun as of the first payroll date following the termination date);
and (ii) provided that you timely elect continued group health insurance
coverage through federal COBRA law or comparable state law (collectively,
“COBRA”), the Company will pay your COBRA premiums sufficient to continue your
group health insurance coverage at the same level in effect as of your
termination date for six (6) months after your termination or until you become
eligible for group health insurance coverage through a new employer, whichever
occurs first (provided that you remain eligible for COBRA coverage). 
Notwithstanding the preceding sentence, if the Company determines in its sole
discretion that it cannot provide the foregoing COBRA payment benefit without
potentially violating applicable law (including, without limitation,
Section 2716 of the Public Health Service Act), the Company shall in lieu
thereof provide to you a taxable monthly payment in an amount equal to the
monthly COBRA premium that you would be required to pay to continue your group
medical insurance coverage in effect on the date of your termination (which
amount shall be based on the premium for the first month of COBRA coverage),
which payments shall be made regardless of whether you elect COBRA continuation
coverage and shall end on the earlier of (x) the date upon which you obtain
other employment or (y) the last day of the sixth calendar month following the
Separation from Service date.  You are required to provide prompt written notice
to the Company of other employment you obtain during the six-month period
following the termination date, including notice of whether you are eligible for
group medical insurance coverage through your new employer.

 

For purposes of this letter agreement, “Cause” means any of the following
conduct by you: (i) embezzlement, misappropriation of corporate funds, or other
material acts of dishonesty; (ii) the conviction, plea of guilty, or nolo
contendere to any felony (not involving the operation of a motor vehicle), or of
any misdemeanor involving moral turpitude; (iii) engagement in any activity that
you know or should know could materially harm the business or reputation of the
Company, provided that this subsection (iii) shall not apply to any activity
done in a good faith belief by you that the action taken or omission was in the
best interest of the Company; (iv) material violation of any statutory,
contractual, or common law duty or obligation owed by you to the Company,
including, without limitation, the duty of loyalty which causes demonstrable
injury to the Company; (v) material breach of the Confidentiality Agreement; or
(vi) repeated failure, in the reasonable judgment of the Company, to
substantially perform your assigned duties or responsibilities after written
notice

 

--------------------------------------------------------------------------------


 

from the Company describing the failure(s) in reasonable detail and your failure
to cure such failure(s) within thirty (30) days of receiving such written
notice, provided that written notice only must be provided if the failure(s) are
capable of cure.

 

12.                                 Change of Control Severance Benefits.  In
the event that: (A) the Company consummates a change of control transaction,
whereby fifty percent (50%) or more of the voting stock of the Company changes
ownership pursuant to such transaction (a “Change of Control”); and (B) within
twelve (12) months after the consummation of a Change of Control, your
employment with the Company is (a) either terminated by the Company or successor
entity without Cause and other than due to your death or disability, or
terminated by you for Good Reason (as defined in and in accordance with the
paragraph below), and (b) such termination constitutes a Separation from
Service; and (C) if, on or within thirty (30) days after the termination date,
you sign, date, and deliver to the Company the Release and you do not
subsequently revoke the Release; then you will receive the following as your
sole severance benefits (the “Change of Control Severance Benefits”):
(i) severance pay equal to nine (9) months of your base salary in effect as of
the termination date, less required deductions and withholdings, paid in the
form of salary continuation on the Company’s standard payroll dates beginning
with the first payroll date following the thirtieth day after the termination
date (provided that the Release has become effective by such payroll date, and
the initial severance payment will be a “catch-up” payment that provides the
full amount of severance pay that you would have received if the severance
payments had begun as of the first payroll date following the termination date);
(ii) provided that you timely elect continued group health insurance coverage
through COBRA, the Company will pay your COBRA premiums sufficient to continue
your group health insurance coverage at the same level in effect as of your
termination date for nine (9) months after your termination or until you become
eligible for group health insurance coverage through a new employer, whichever
occurs first (provided that you remain eligible for COBRA coverage); and
(iii) any unvested shares subject to any option grants held by you as of the
employment termination date will become vested, effective as of the employment
termination date.  Notwithstanding the preceding sentence, if the Company
determines in its sole discretion that it cannot provide the foregoing COBRA
payment benefit without potentially violating applicable law (including, without
limitation, Section 2716 of the Public Health Service Act), the Company shall in
lieu thereof provide to you a taxable monthly payment in an amount equal to the
monthly COBRA premium that you would be required to pay to continue your group
medical insurance coverage in effect on the date of your termination (which
amount shall be based on the premium for the first month of COBRA coverage),
which payments shall be made regardless of whether you elect COBRA continuation
coverage and shall end on the earlier of (x) the date upon which you obtain
other employment or (y) the last day of the ninth calendar month following the
Separation from Service date.  You are required to provide prompt written notice
to the Company of other employment you obtain during the nine-month period
following the termination date, including notice of whether you are eligible for
group medical insurance coverage through your new employer.

 

For purposes of this Section 12, “Good Reason” shall mean one or more of the
following conditions that arose upon or following the consummation of the Change
of Control without your written consent: (i) a relocation of your assigned
office which results in an increase in your one-way commuting distance by more
than thirty-five (35) miles; (ii) a material decrease in your base salary
(except for salary decreases generally applicable to the Company’s other
executive employees); or (iii) a material reduction in the scope of your duties
or responsibilities from your duties and responsibilities in effect immediately
prior to the Change of Control.  Notwithstanding the foregoing, you shall not be
deemed to have terminated your employment for “Good Reason” unless (i) such
termination occurs within ninety (90) days following the initial existence of
one or more of the conditions that constitute Good Reason (as defined herein),
(ii) you provide written notice to the Company (or any successor entity) of the
existence of the Good Reason condition within thirty (30) days following the
initial existence of the condition, and (iii) the Company (or its successor
entity) fails to cure such condition within a period of thirty (30) days
following such written notice.

 

13.                                 Parachute Payments.  In the event that the
benefits provided for in this letter agreement or otherwise payable to you
(“Payment”) would constitute “parachute payments” within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”) and,
but for this sentence, would be subject to

 

--------------------------------------------------------------------------------


 

the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then such
Payment shall be equal to the Reduced Amount.  The “Reduced Amount” shall be
either (i) the largest portion of the Payment that would result in no portion of
the Payment being subject to the Excise Tax, or (ii) the largest portion, up to
and including the total, of the Payment, whichever of the foregoing amounts,
after taking into account all applicable federal, state and local employment
taxes, income taxes and the Excise Tax (all computed at the highest applicable
marginal rate), results in the receipt by you, on an after-tax basis, of the
greater amount of the Payment, notwithstanding that all or some portion of the
Payment may be subject to the Excise Tax.  Unless the Company and you otherwise
agree in writing, the determination of your Excise Tax liability shall be made
in writing by the accounting firm engaged by the Company for general audit
purposes as of the day prior to the effective date of the Change of Control (the
“Accountants”).  If the accounting firm so engaged by the Company is serving as
accountant or auditor for the individual, entity or group effecting the Change
of Control, the Company shall appoint a nationally recognized accounting firm to
make the determinations required hereunder.  For purposes of making the
calculations required by this Section 13, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code.  Any good faith determinations of the Accountants
made hereunder shall be final, binding, and conclusive upon the Company and
you.  The Company and you shall furnish to the Accountants such information and
documents as the Accountants may reasonably request in order to make a
determination under this Section.  The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section 13.  To the extent that any elimination in or
reduction of payments or benefits is made under this Section 13, the order in
which payments and benefits shall be reduced shall be made by the Accountants in
a manner that shall provide you with the greatest economic benefit, but if more
than one manner of reduction of payments and benefits necessary to arrive at the
Reduced Amount yields the greatest economic benefit to you, then the payments
and benefits shall be reduced pro rata.

 

14.                                 Deferred Compensation.  Severance payments
made pursuant to Section 11 or Section 12, to the extent of payments made from
the date of your termination through March 15 of the calendar year following
your termination, are intended to constitute separate payments for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations and thus payable pursuant to
the “short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the
Treasury Regulations.  To the extent such payments are made following said
March 15, they are intended to constitute separate payments for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations made upon an involuntary
termination from service and payable pursuant to Section 1.409A-1(b)(9)(iii) of
the Treasury Regulations, to the maximum extent permitted by such provision,
with any excess amount being regarded as subject to the distribution
requirements of Section 409A(a)(2)(A) of the Code, including, without
limitation, the requirement of Section 409A(a)(2)(B)(i) of the Code that payment
be delayed until six (6) months after separation from service if you are a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code
at the time of such separation from service.  Notwithstanding anything to the
contrary set forth herein, if any payments and benefits provided under this
Agreement constitute “deferred compensation” within the meaning of Section 409A
of the Code and the regulations and other guidance thereunder and any state law
of similar effect (collectively “Section 409A”) (i) such payments and benefits
shall not commence in connection with your termination of employment unless and
until you also have incurred a Separation from Service, unless the Company
reasonably determines that such amounts may be provided to you without causing
you to incur the adverse personal tax consequences under Section 409A, and
(ii) the Release required by Sections 11 and 12 above shall be considered
effective only as of the latest permitted effective date for such Release if
such Release could become effective in the calendar year following the calendar
year in which your employment termination occurs.

 

15.                                 Complete Agreement.  This letter, together
with your Confidentiality Agreement, forms the complete and exclusive statement
of your employment agreement with the Company.  The terms in this letter
supersede any other agreements or promises made to you by anyone, whether oral
or written.  Other than those changes

 

--------------------------------------------------------------------------------


 

expressly reserved to the Company’s discretion in this letter, this letter
agreement cannot be changed except in a written agreement signed by you and a
duly authorized officer of the Company.

 

This offer and your employment are subject to a satisfactory background check,
and you agree to cooperate fully with the Company in completing any requested
authorizations for the background check.

 

We are all delighted to be able to extend you this offer and look forward to
working with you.  To indicate your acceptance of the Company’s offer, please
sign and date this letter in the space provided below and return it to me, along
with a signed and dated copy of the Confidentiality Agreement.

 

 

Very truly yours,

 

 

Epocrates, Inc.

 

 

 

 

 

 

 

 

Kathleen A. Donovan

 

 

Chief Human Resources Officer

 

 

 

 

 

 

 

 

UNDERSTOOD, ACCEPTED AND AGREED:

 

 

Matthew A. Kaminer

 

 

 

 

 

/s/ Matthew A. Kaminer

 

 

Signature

 

 

 

 

 

06/08/2011

 

 

Date

 

 

 

 

 

06/27/2011

 

 

Start Date

 

 

 

 

 

Enclosure:

Confidentiality Agreement

 

 

 

--------------------------------------------------------------------------------